ACCEPTED
                                                                             03-14-00555-CR
                                                                                     5237774
                                                                  THIRD COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                                                        5/11/2015 4:34:51 PM
                                                                           JEFFREY D. KYLE
                                                                                      CLERK
                        IN THE COURT OF APPEALS
                        THIRD JUDICIAL DISTRICT
                                                             FILED IN
                             AUSTIN, TEXAS            3rd COURT OF APPEALS
                                                          AUSTIN, TEXAS
                                                      5/11/2015 4:34:51 PM
                                                        JEFFREY D. KYLE
JOHN TERRY,                                                   Clerk
       APPELLANT

V.
                               NO. 03-14-00555-CR
                              (TRIAL COURT NO. C-1-CR-2011-202939)
STATE OF TEXAS,
      APPELLEE


             **************************************
     APPEALED FROM COUNTY COURT AT LAW NUMBER THREE
                              OF
                    TRAVIS COUNTY, TEXAS
            **************************************
              JUDGE JOHN LIPSCOMBE, PRESIDING
            **************************************
       MOTION FOR EXTENTION FOR TIME TO FILE BRIEF
            **************************************


TO THE HONORABLE COURT:

       COMES NOW, John Terry, Appellant, by and through his appointed

attorney on appeal, Roger M. Nichols, pursuant to Rule 55, Rules of

Appellate Procedure, and files this MOTION FOR EXTENSION FOR

TIME TO FILE BRIEF OF APPELLANT, and support thereof, would show

the Court as follows:
                                                I.

      On August 14, 2014, in the above cause in the County Court at Law

Number Three of Travis County, a jury found Appellant guilty of Driving

While Intoxicated.

                                          II.

      On August 14, 2014, the trial court assessed the Appellant’s

punishment at ten (10) days in the Travis County Detention Center, together

with a fine of $1,500.00.

                                      III.

      Notice of Appeal was timely filed by Appellant.



                                      IV.

      The transcript and Statement of Facts was filed March 19, 2015.

                                          V.
      Brief of Appellant was due on April 24, 2015. Scheduling issues

precluded a timely filing of the brief.

                                      VI.

      Appellant has not asked for any previous extensions of time to file the

Brief of Appellant. Counsel for Appellant believes he can have the Brief of

Appellant prepared and filed by July 20, 2015.




                                          2
      WHEREFORE, Appellant prays that this Honorable Court, for the

reasons set forth above, extend the time for the filing of the Brief of

Appellant herein to July 20, 2015.

                                     Respectfully submitted,

                                     /s/ Roger M. Nichols
                                     ROGER M. NICHOLS
                                     7000 N. Mopac, Suite 200
                                     Austin, Texas 78731
                                     512-619-8391
                                     FAX 888-532-4816
                                     State Bar No. 14996760
                                     email:
                                     rogernichols@parolelawfirm.com

                                     ATTORNEY FOR APPELLANT



                     CERTIFICATE OF SERVICE

       I hereby certify that on this  11th day of May, 2015, a true and
correct copy of the above and foregoing Motion for Extension of Time to
File     Brief    was      emailed   to   Ms.    Giselle   Horton,    at
giselle.horton@co.travis.tx.us.
                                     /s/ Roger M. Nichols
                                     ROGER M. NICHOLS


                  CERTIFICATE OF COMPLIANCE

      I hereby certify that according to my computer program used to
prepare the foregoing document, the word count, in accordance with Tex. R.
App. P. 9.4, is    390 words; and further certify that the brief is in 14-
point Times type.

                                     /s/ Roger M. Nichols
                                     ROGER M. NICHOLS




                                     3